

EXHIBIT 10. 1


REINSURANCE AGREEMENT
between
ALLSTATE ASSURANCE COMPANY
and
ALLSTATE LIFE INSURANCE COMPANY
RECITALS
This Reinsurance Agreement dated January 19, 2017 (hereinafter “Agreement”) is
made and entered into by and between ALLSTATE ASSURANCE COMPANY, a life
insurance company domiciled in the State of Illinois (hereinafter the “Ceding
Company”) and ALLSTATE LIFE INSURANCE COMPANY, a life insurance company
domiciled in the State of Illinois (hereinafter the “Reinsurer”).
WHEREAS, Ceding Company and the Reinsurer desire to enter this Agreement,
whereby the Ceding Company will cede on a coinsurance basis to the Reinsurer a
proportionate amount of any and all liabilities of the Ceding Company arising
under the Policies as shown in Exhibit A.
NOW THEREFORE, in consideration of the above stated premises and the promises
and the mutual agreements set forth below the Ceding Company and the Reinsurer
agree as follows.
ARTICLE I
DEFINITIONS
Unless otherwise defined herein, as used in this Agreement the following terms
shall have the meanings ascribed to them below:
A.
“Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with such person. For
purposes of the foregoing, “control” including the terms “controlling”,
“controlled by”, and “under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause direction of the management
and policies of a person, whether through the ownership of voting securities, by
contract, as trustee or executor or otherwise.

B.
“AG 48” shall mean Actuarial Guideline XLVIII, as amended from time to time or
any successor requirement.

C.
“Code” shall mean the Internal Revenue Code of 1986, as amended.



1

--------------------------------------------------------------------------------




D.
“Effective Date” shall mean the effective date of this Agreement, which shall be
12:01 a.m., Central Time, on January 1, 2017.

E.
“Extra-Contractual Obligations” shall mean all liabilities and obligations in
respect of the Policies for consequential, extra-contractual, exemplary,
punitive, special or similar damages or any other amounts due or alleged to be
due (other than those arising under the express terms and conditions of the
Policies) which arise from any real or alleged act, error or omission, whether
or not intentional, in bad faith or otherwise, including without limitation, any
act, error or omission relating to: (i) the underwriting, production, issuance,
cancellation or administration of the Policies; (ii) the handling of claims or
disputes in connection with the Policies; or (iii) the failure to pay or the
delay in payment of benefits or claims under or in connection with the Policies.

F.
“Interest Maintenance Reserve Adjustment” shall mean the interest maintenance
reserve balance arising from the past and present dispositions of the assets
associated with the Policies or recapture Policies as well as the balance that
would result if the remaining assets associated with the Policies or recapture
Policies were to be sold. The Interest Maintenance Reserve Adjustment shall be
zero if the Statutory Reserves are 1% or less of the Ceding Company’s, or in the
case of recapture, the Reinsurer’s general account liabilities, Page 3, Line 26
of the NAIC Annual Statement Blank (2015 format; or if the line numbers are
changed pursuant to relevant guidance from the NAIC, the successor to such line
numbers).

G.
“Net Benefits” shall mean the actual amounts paid or incurred by the Ceding
Company with respect to the Policies.

H.
“Net Ceded Liabilities” shall mean the Reinsurance Percentage of any and all
liabilities of the Ceding Company arising under or related to the Policies net
of other ceded reinsurance to non-Affiliates, but shall not include any
Extra-Contractual Obligations.

I.
“Policy or Policies” shall mean the policies and riders defined in Exhibit A.

J.
“Recapture Assets and Liabilities” shall have the meaning set forth in the
Recapture clause, Article XIV C. of this Agreement.

K.
“Statutory Reserves” means the statutory reserves of the Ceding Company with
respect to the Policies determined pursuant to accounting practices prescribed
by applicable regulatory authorities and in accordance with sound actuarial
practices, as such reserves would have been included in lines 1, 3 and 4.1 of
the NAIC Annual Statement Blank Page 3 (2015 format; or if the line numbers are
changed pursuant to relevant guidance from the NAIC, the successor to such line
numbers).

L.
“Reinsurance Percentage” means the coinsurance percentage as shown in Exhibit A.

M.
“Transfer Assets and Liabilities” shall have the meaning set forth in Article V
of this Agreement.



2

--------------------------------------------------------------------------------




ARTICLE II    
BASIS OF REINSURANCE
The Ceding Company agrees to cede, and the Reinsurer agrees to accept, the Net
Ceded Liabilities. The reinsurance provided hereunder shall be on a coinsurance
basis at the Reinsurance Percentage.
ARTICLE III    
LIABILITY OF REINSURER; COINSURANCE PROVISIONS
A.
All of the Net Ceded Liabilities shall be reinsured pursuant to the terms of
this Agreement as of the Effective Date.

B.
The liability of the Reinsurer with respect to Policies in force on the
Effective Date will begin on the Effective Date. The liability of the Reinsurer
with respect to any application received or any Policy issued after the
Effective Date and reinsured hereunder are the actual amounts payable by the
Ceding Company to the policyholder, less any amounts payable to the Ceding
Company by any other reinsurer with respect to the Policy. Such liability will
begin simultaneously with that of the Ceding Company. The Reinsurer’s liability
with respect to any Policy will terminate on the earlier of (i) date the Ceding
Company’s liability on such contract terminates or (ii) the recapture of such
liabilities pursuant to Article XIV, Paragraph C. However, termination of this
Agreement will not terminate the Reinsurer’s liability for Net Benefits paid or
incurred by the Ceding Company on or after the Effective Date and prior to the
date of termination. If any of the Policies are reduced or terminated by payment
of a death benefit, withdrawal or surrender, the reinsurance will be reduced
proportionately or terminated.

C.
The reinsurance provided under this Agreement is subject to the same limitations
and conditions as set forth in the Policies.

D.
The Ceding Company shall not make any changes after the Effective Date in the
provisions and conditions of any Policy except with the Reinsurer’s prior
written consent, including, but not limited to any changes to comply with any
applicable law, rule or regulation. Such consent shall not be unreasonably
withheld.

E.
The Ceding Company shall not make any changes or modifications to any of its
underwriting, claims or administrative practices, procedures, or systems for the
Policies, nor waive or exercise any of its rights under any of the Policies
without the prior written consent of the Reinsurer.

F.
Policies that elect conversion or exchange to or replacement with policies
listed in Exhibit A are reinsured under this Agreement. Policies that elect
conversion or exchange to or replacement with policies not listed in Exhibit A
are not reinsured under this Agreement, unless agreed to in writing by the
Reinsurer.



3

--------------------------------------------------------------------------------




G.
In the event of a change in the amount of the Ceding Company’s liability on a
Policy due to a misstatement of age or sex, the Reinsurer’s liability will be
changed proportionately.

ARTICLE IV    
EXTRA-CONTRACTUAL OBLIGATIONS
The Reinsurer shall not be liable to pay the Ceding Company for any
Extra-Contractual Obligations except to the extent such liabilities or
obligations arise directly from and are proximately caused by the gross
negligence or willful acts or omissions of the Reinsurer, its agents,
contractors or employees in the performance of the Reinsurer’s duties and
obligations under this Agreement.
ARTICLE V    
RESERVE TRANSFERS
Within sixty (60) days of the later of the Effective Date or the date the Ceding
Company has received approval from all necessary regulatory authorities to enter
into this Agreement (the “Settlement Date”), assets consisting of cash and
investments at market value, and accrued investment income net of unearned
investment income, shall be transferred by the Ceding Company to the Reinsurer
with the amount calculated as of the Effective Date equal to (i) the Required
Level of Primary Security as set forth in AG 48 as of the Effective Date plus
reserves as of such date for claims incurred and outstanding (whether reported
or unreported) calculated in accordance with the laws of the State of Illinois
as reported in the Life and Accident and Health Annual Statement page 3 line 4.1
(2015 Statement references) plus (ii) the positive or negative Interest
Maintenance Reserve Adjustment. In addition, the “Transfer Assets and
Liabilities” shall be transferred. The Ceding Company shall also pay to the
Reinsurer interest on such amount at the rate of four percent (4%) per annum,
simple rate, beginning on the Effective Date and ending on the Settlement Date.
The Transfer Assets and Liabilities shall include all account balances (both
assets and liabilities) related to the Policies. Transfer Assets and Liabilities
shall include, but are not limited to, uncollected premiums, deferred premiums,
and premiums received in advance, in each case to the extent attributable to the
Policies. The Transfer Assets and Liabilities shall also include amounts in
respect of the Policies that are paid to or received by the Reinsurer on behalf
of the Ceding Company after the Effective Date but prior to the Settlement Date.
ARTICLE VI    
SETTLEMENT AND REPORTING
A.
While this Agreement is in effect, the Ceding Company shall pay to the Reinsurer
no less frequently than quarterly, with respect to the Policies, a reinsurance
premium equal to Items (a) less (b) below, where:



4

--------------------------------------------------------------------------------




(a)
equals gross premiums collected by the Ceding Company during the settlement
period net of reinsurance premiums paid with respect to the Policies, and

(b)
equals gross premiums refunded by the Ceding Company during the settlement
period to policyholders of the Policies.

B.
While this Agreement is in effect, the Reinsurer shall pay to the Ceding Company
no less frequently than quarterly, a benefit and expense allowance equal to the
sum of Items (a), (b), (c) and (d), as applicable for the period since the last
settlement period, where:

(a)
equals the Net Benefits paid or incurred by the Ceding Company with respect to
the Policies.

(b)
equals commissions and other sales compensation paid or incurred by the Ceding
Company with respect to the Policies.

(c)
equals insurance taxes, licenses and fees (including allocated taxes, licenses
and fees, but excluding income taxes) paid or incurred by the Ceding Company
with respect to the Policies.

(d)
equals general insurance expenses (including allocated expenses) paid or
incurred by the Ceding Company with respect to the Policies.

C.
The Ceding Company will provide the Reinsurer with accounting reports on a time
schedule determined by the Reinsurer, which schedule shall be no less frequently
than quarterly within fifteen (15) business days following the end of each
calendar quarter. These reports will contain sufficient information about the
Policies to enable the Reinsurer to prepare its quarterly and annual financial
reports.

D.
Settlements as set out in Article VI, Paragraphs A and B will occur on a time
schedule determined by the Reinsurer, which schedule shall be within sixty (60)
days following the end of each calendar quarter.

ARTICLE VII    
TAX MATTERS
With respect to this Agreement, the Ceding Company and the Reinsurer hereby make
the election as set forth in Exhibit B and as provided for in section
1.848-2(g)(8) of the Treasury Regulations. Each of the parties hereto agrees to
take such further actions as may be necessary to ensure the effectiveness of
such election.
ARTICLE VIII    
RESERVE CREDIT


5

--------------------------------------------------------------------------------




The Reinsurer shall agree in good faith to take any other steps necessary,
pursuant to the requirements of Illinois, for the Ceding Company to take
statutory credit for reinsurance ceded to an unadmitted, unauthorized or
unaccredited reinsurer, up to the full amount of the reserve that the Ceding
Company would have established for the Policies if it had retained the Policies.
ARTICLE IX    
OVERSIGHTS
Unintentional clerical errors, oversights, omissions or misunderstandings in the
administration of this Agreement by either the Ceding Company or the Reinsurer
shall not be deemed a breach of this Agreement provided the clerical error,
oversight, omission or misunderstanding is corrected promptly after discovery.
Both the Ceding Company and the Reinsurer shall be restored to the positions
they would have occupied had such error, oversight, omission, or
misunderstanding not occurred.
ARTICLE X    
INSPECTION OF RECORDS
Either party, their respective employees or authorized representatives, may
audit, inspect and examine, during regular business hours, at the home office of
either party, any and all books, records, statements, correspondence, reports
and their related documents or other documents that relate to the Policies
covered under this Agreement. The audited party agrees to provide a reasonable
workspace for such audit, inspection or examination and to cooperate fully and
to faithfully disclose the existence of and produce any and all necessary and
reasonable materials requested by such auditors, investigators, or examiners.
The party performing a routine audit shall provide no less than five (5) working
days advance notice to the other party. The expense of the respective party’s
employee(s) or authorized representative(s) engaged in such activities will be
borne solely by such party.
ARTICLE XI    
INSOLVENCY
A.
The portion of any risk or obligation reinsured by the Reinsurer under this
Agreement, when such portion is ascertained, shall be payable on demand of the
Ceding Company at the same time as the Ceding Company shall pay its net retained
portion of such risk or obligation, and the reinsurance shall be payable by the
Reinsurer on the basis of the liability of the Ceding Company under the Policies
without diminution because of the insolvency of the Ceding Company. In the event
of the insolvency of the Ceding Company and the appointment of a conservator,
liquidator or statutory successor of the Ceding Company, such portion shall be
payable to such conservator, liquidator or statutory successor immediately upon
demand, on the basis of claims allowed against the Ceding Company by any court
of competent



6

--------------------------------------------------------------------------------




jurisdiction or, by any conservator, liquidator or statutory successor of the
Ceding Company having authority to allow such claims, without diminution because
of such insolvency or because such conservator, liquidator or statutory
successor has failed to pay all or a portion of any claims. Payments by the
Reinsurer as above set forth shall be made directly to the Ceding Company or its
conservator, liquidator or statutory successor.
B.
Further, in the event of the insolvency of the Ceding Company, the liquidator,
receiver or statutory successor of the insolvent Ceding Company shall give
written notice to the Reinsurer of the pendency of any obligation of the
insolvent Ceding Company on any Net Ceded Liability, whereupon the Reinsurer may
investigate such claim and interpose at its own expense, in the proceeding where
such claim is to be adjudicated, any defense or defenses which it may deem
available to the Ceding Company or its liquidator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to court
approval, against the insolvent Ceding Company as part of the expenses of
liquidation to the extent of a proportionate share of the benefit which may
accrue to the Ceding Company solely as a result of the defense undertaken by the
Reinsurer.

C.
In the event of the Reinsurer’s insolvency, any payments due the Reinsurer from
the Ceding Company pursuant to the terms of this Agreement will be made directly
to the Reinsurer or its conservator, liquidator, receiver or statutory
successor.

ARTICLE XII    
ARBITRATION
A.
Prior to initiation of arbitration, the Reinsurer and the Ceding Company agree
that they will first negotiate diligently and in good faith to agree on a
mutually satisfactory resolution of any dispute. Provided, however that if any
such dispute cannot be resolved within sixty (60) days (or such longer period as
the parties may agree) after written notice invoking the negotiation period of
this Article is delivered by either party, the Reinsurer and the Ceding Company
agree that they will submit this dispute to arbitration as described below.

B.
The Reinsurer and the Ceding Company intend that any and all disputes between
them under or with respect to this Agreement be resolved without resort to any
litigation. Any and all disputes or differences between the Ceding Company and
the Reinsurer arising out of this Agreement, including, but not limited to,
disputes or differences relating to the interpretation or performance of this
Agreement, its formation or validity, or any transaction under this Agreement,
whether arising before or after termination, shall be submitted to arbitration.
Arbitration shall be the sole method of dispute resolution, regardless of the
insolvency of either party, unless the conservator, receiver, liquidator or
statutory successor is specifically exempted from arbitration proceeding by
applicable state law of the insolvency.

C.
Arbitration shall be initiated by the delivery of written notice of demand for
arbitration (“Arbitration Notice”) by one party to another. Such written notice
shall contain a brief



7

--------------------------------------------------------------------------------




statement of the issue(s), remedies sought, and the failure of the parties to
reach amicable agreement as provided in Paragraph A above.
D.
Each party shall appoint an individual as arbitrator and the two so appointed
shall then appoint the umpire. If either party refuses or neglects to appoint an
arbitrator within thirty (30) days after delivery of the Arbitration Notice, the
other party may appoint the second arbitrator. If the two arbitrators do not
agree on an umpire within thirty (30) days of the appointment of the second
appointed arbitrator, each of the two arbitrators shall nominate three
individuals. Each arbitrator shall then decline two of the nominations presented
by the other arbitrator. The umpire shall be chosen from the remaining two
nominations by drawing lots. The arbitrators and umpire shall be present or
former disinterested officers of life reinsurance or insurance companies other
than the two parties to this Agreement or any company owned by, or affiliated
with, either party.

E.
The arbitration hearings shall be held in the city in which the Reinsurer’s head
office is located or any such other place as may be mutually agreed. Each party
shall submit its case to the arbitrators and umpire within one hundred and
eighty (180) days of the selection of the umpire or within such longer period as
may be agreed.

F.
The arbitration panel shall make its decision with regard to the custom and
usage of the insurance and reinsurance business. The arbitration panel shall
interpret this Agreement as an honorable engagement; they are relieved of all
judicial formalities and may abstain from following strict rules of law. The
arbitration panel shall be solely responsible for determining what evidence
shall be considered and what procedure they deem appropriate and necessary in
the gathering of such facts or data to decide the dispute.

G.
The decision in writing of the majority of the arbitration panel shall be final
and binding upon the parties. Judgment may be entered upon the final decision of
the arbitration panel in any court having jurisdiction.

H.
The jointly incurred costs of the arbitration are to be borne equally by both
parties. Jointly incurred costs are specifically defined as any costs that are
not solely incurred by one of the parties (e.g., attorneys’ fees, expert witness
fees, travel to the hearing site, etc.). Costs incurred solely by one of the
parties shall be borne by that party. Once the panel has been selected, the
panel shall agree on one billable rate for each of the arbitrators and umpire
and that sole cost shall be disclosed to the parties and become payable as a
jointly incurred cost as described above.

ARTICLE XIII    
PARTIES TO AGREEMENT
This Agreement is solely between the Ceding Company and the Reinsurer. Except as
otherwise provided herein, the terms and provisions of this Agreement are
intended solely for the benefit of the parties hereto, and their respective
successors or permitted assigns, and it is not the intention of


8

--------------------------------------------------------------------------------




the parties to confer third-party beneficiary rights upon any other person, and
no such rights shall be conferred upon any person or entity not a party to this
Agreement. The Ceding Company shall be and remain directly and solely liable to
any insured, contract owner, or beneficiary under any Policy reinsured
hereunder.
ARTICLE XIV    
DURATION OF AGREEMENT AND TERMINATION
A.
Duration. This agreement will be effective as of the Effective Date, and will be
unlimited as to its duration.

B.
Termination for New Business. This agreement may be terminated for new business
by either party with sixty (60) days prior written notice to the other party.

C.
Recapture. The Ceding Company may recapture a proportionate share of up to 100%
of the Net Ceded Liabilities. The parties shall agree on the effective date of
the recapture (the “Recapture Date”). Any such recapture shall apply to all
Policies reinsured under this Agreement on a pro rata basis.

The Reinsurer shall be liable for the Net Benefits associated with recapture
amounts, as well as for other claims as specified in Article IV, for
Extra-Contractual Obligations, each as incurred prior to the effective date of
the recapture.
Within sixty (60) days of the Recapture Date (the “Recapture Settlement Date”),
assets consisting of cash and investments at market value, and accrued
investment income net of unearned investment income, shall be transferred by the
Reinsurer to the Ceding Company with the amount as of the Recapture Date equal
to (i) the Required Level of Primary Security as set forth in Actuarial
Guideline XLVIII as of the Effective Date (net of reserves for any non-affiliate
reinsurance agreements) related to the recapture Policies plus reserves as of
such date for claims incurred and outstanding (whether reported or unreported)
calculated in accordance with the laws of the State of Illinois as reported in
the Life and Accident and Health Annual Statement page 3 line 4.1 (2015
Statement references) plus (ii) the positive or negative Interest Maintenance
Reserve Adjustment. In addition, the “Recapture Assets and Liabilities” shall be
transferred. The Reinsurer shall also pay to the Ceding Company interest on such
amount at the rate of four percent (4%) per annum, simple rate, beginning on the
Recapture Date and ending on the Recapture Settlement Date.
The Recapture Assets and Liabilities shall include all account balances (both
assets and liabilities) related to the recapture Policies and ceded by the
Ceding Company to the Reinsurer. Recapture Assets and Liabilities shall include,
but are not limited to, uncollected premiums, deferred premiums and premiums
received in advance, in each case to the extent attributable to the recapture
Policies. The Recapture Assets and Liabilities shall also include amounts in
respect of the recapture Policies that are paid to or received by the Reinsurer
on behalf of the Ceding Company after the Recapture Date but prior to the
Settlement Date.


9

--------------------------------------------------------------------------------




ARTICLE XV    
GENERAL PROVISIONS
A.
Entire Agreement. This Agreement supersedes any and all prior discussions and
understandings between the parties and constitutes the entire Agreement between
the Reinsurer and the Ceding Company with respect to the Policies. There are no
understandings between the parties other than as expressed in this Agreement.

B.
Notices. Any notice or communication given pursuant to this Agreement must be in
writing and (1) delivered personally, (2) sent by facsimile transmission, (3)
delivered by overnight express, or (4) sent by registered or certified mail,
postage prepaid, to such address or addresses each party may designate from time
to time for receipt of notices or communications. The initial notice addresses
are as follows:

 
If to the Ceding Company:
Allstate Assurance Company
3075 Sanders Rd
Northbrook, Illinois 60062
Attn: Chief Financial Officer
Facsimile No.: (847) 326-7065


 
If to the Reinsurer:
Allstate Life Insurance Company
3075 Sanders Rd
Northbrook, Illinois 60062
Attn: Chief Financial Officer
Facsimile No.: (847) 326-7065



All notices and other communications required or permitted under the terms of
this Agreement that are addressed as provided in this Article XV shall: (1) if
delivered personally or by overnight express, be deemed given upon delivery; (2)
if delivered by facsimile transmission, be deemed given when electronically
confirmed; and (3) if sent by registered or certified mail, be deemed given when
received. Any party from time to time may change its address for notice purposes
by giving a similar notice specifying a new address, but no such notice shall be
deemed to have been given until it is actually received by the party sought to
be charged with the contents thereof.
C.
Expenses. Except as may be otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each of the
parties hereto shall pay its own costs and expenses incident to preparing for,
entering into and carrying out this Agreement and the consummation of the
transactions contemplated hereby.

D.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.



10

--------------------------------------------------------------------------------




E.
Amendment. Any modification or modification to this Agreement shall be null and
void unless made by a written instrument executed by both parties hereto.

F.
Assignment; Binding Effect. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by either of the parties hereto without the prior written consent of the
other party, which consent shall not be unreasonably withheld, and any such
assignment that is attempted without such consent shall be null and void.
Subject to the preceding sentence, this Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the parties and their respective
successors and permitted assigns.

G.
Invalid Provisions. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under any present or future law, and if the rights or
obligations of the parties hereto under this Agreement will not be materially
and adversely affected thereby, (1) such provision shall be fully severable; (2)
this Agreement shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part hereof; and (3) the remaining
provisions of this Agreement shall remain in full force and effect and shall not
be affected by the illegal, invalid, or unenforceable provision or by its
severance herefrom.

H.
Waiver. Any term or condition of this Agreement may be waived in writing at any
time by the party that is entitled to the benefit thereof. A waiver on one
occasion shall not be deemed to be a waiver of the same or any other breach or
nonfulfillment on a future occasion. All remedies, either under the terms of
this Agreement, or by law or otherwise afforded, shall be cumulative and not
alternative, except as otherwise provided by law.

I.
Headings, etc. The headings used in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement. Unless the context of this Agreement otherwise
requires, (1) words using the singular or plural number also include the plural
or singular number, respectively; (2) the terms “hereof,” “herein,” “hereby,”
“hereto,” “hereunder,” and derivative or similar words refer to this entire
Agreement (including the exhibits hereto); (3) the term “Article” refers to the
specified Article of this Agreement; (d) the term “Exhibit” refers to the
specified Exhibit attached to this Agreement; and (e) the term “party” means, on
the one hand, the Ceding Company, and on the other hand, the Reinsurer.

J.
Offset. Any debits or credits incurred after the Effective Date in favor of or
against either the Ceding Company or the Reinsurer with respect to this
Agreement are deemed mutual debits or credits, as the case may be, and shall be
set off against each other dollar for dollar.

K.
Compliance with Laws. The parties hereto shall at all times comply with all
applicable laws in performing their obligations under this Agreement.



11

--------------------------------------------------------------------------------




L.
Survival. All provisions of this Agreement shall survive its termination to the
extent necessary to carry out the purposes of this Agreement or to ascertain and
enforce the parties’ rights or obligations hereunder existing at the time of
termination.

M.
Calendar Days. Unless otherwise specified, all references to “day” in this
Agreement shall mean calendar days.

N.
Governing Law. This Agreement shall be governed by the laws of the state of
Illinois.



12

--------------------------------------------------------------------------------






IN WITNSS HEREOF, the parties to this Agreement have caused it to be duly
executed in duplicate by their respective officers on the dates shown below.


ALLSTATE ASSURANCE COMPANY


By    /s/ Mario Imbarrato    
    
Title    Vice President and Chief Financial Officer    
Date    January 19, 2017    


ALLSTATE LIFE INSURANCE COMPANY
 
By    /s/ Samuel H. Pilch    
    
Title    Senior Group Vice President and Controller
Date    January 19, 2017    








13

--------------------------------------------------------------------------------





EXHIBIT A


ELIGIBLE POLICIES




Policies covered under this Agreement are TrueFit term policies and any
accompanying additional riders issued on or after January 1, 2015 and before
January 1, 2018.










COINSURANCE PERCENTAGE


The coinsurance percentage shall be 100%.








14

--------------------------------------------------------------------------------





EXHIBIT B
TAX ELECTION
The Ceding Company and the Reinsurer hereby make an election pursuant to
Treasury Regulations Section 1.848-2(g)(8). This election shall be effective for
the tax year during which the Effective Date falls and all subsequent taxable
years for which this Agreement remains in effect. Unless otherwise indicated,
the terms used in this Exhibit are defined by reference to Treasury Regulations
Section 1.848-2 as in effect on the date hereof. As used below, the term “party”
or “parties” shall refer to the Ceding Company or the Reinsurer, or both, as
appropriate.
1.
The party with the Net Positive Consideration (as defined in Section 848 of the
Code and related Treasury Regulations) with respect to the transactions
contemplated under this Agreement for any taxable year covered by this election
will capitalize specified policy acquisition expenses with respect to such
transactions without regard to the general deductions limitation of Section
848(c)(1) of the Code.

2.
The parties agree to exchange information pertaining to the amount of Net
Consideration (as defined in Section 848 of the Code and related Treasury
Regulations) under this Agreement each year to ensure consistency or as is
otherwise required by the Internal Revenue Service. The exchange of information
each year will follow the procedures set forth below:

(a)
By April 1 of each year, the Ceding Company will submit a schedule to the
Reinsurer of its calculation of the Net Consideration for the preceding calendar
year. This schedule of calculations will be accompanied by a statement signed by
an authorized representative of the Ceding Company stating the amount of the Net
Consideration the Ceding Company will report in its tax return for the preceding
calendar year.

(b)
Within thirty (30) days of the Reinsurer’s receipt of the Ceding Company’s
calculation, the Reinsurer may contest such calculation by providing an
alternative calculation to the Ceding Company in writing. If the Reinsurer does
not notify the Ceding Company that it contests such calculation within said
30-day period, the calculation will be presumed correct and the Reinsurer shall
also report the Net Consideration as determined by the Ceding Company in the
Reinsurer’s tax return for the preceding calendar year.

(c)
If the Reinsurer provides an alternative calculation of the Net Consideration
pursuant to clause (b), the parties will act in good faith to reach an agreement
as to the correct amount of Net Consideration within thirty (30) days of the
date the Ceding Company receives the alternative calculation from the Reinsurer.
When the Ceding Company and the Reinsurer reach agreement on an amount of Net
Consideration, each party shall report the applicable amount in their respective
tax returns for the preceding calendar year.



15